             Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 1 of 58




EDWARD F. WESTFIELD, P.C.
EDWARD F. WESTFIELD, ESQ . (NYS BAR NO. 1718287)
6218 RIVERDALE AVENUE
RIVERDALE, NY 10471
T: (718) 601-1100
F: (212) 601-1200
E: EFW@EFWPC.COM

-AND-

Hyderally & Associates, P.C.
TY HYDERALLY, ESQ. (NJSBA 85013)
33 PLYMOUTH STREET, SUITE 202
MONTCLAIR, NEW JERSEY 07042
TELEPHONE (973) 509-8500
FACSIMILE (973) 509-8501
E: TYH@EMPLOYMENTLIT.COM

Attorneys for Plaintiff: Edwin Toribio


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



EDWIN TORIBIO,
                                                 CIVIL ACTION No:
PLAINTIFF,

VS.                                                           COMPLAINT
                                                            AND JURY DEMAND
1100 PARK AVENUE COOPERATIVE
CORPORATION, WALLACK
MANAGEMENT COMPANY, INC.,
WILLIAM MOONEY, JOHN DOES 1-10,
AND XYZ CORP. 1-10,

DEFENDANTS.

        Plaintiff, Edwin Toribio, (“Toribio” or “Plaintiff”), Hispanic and Dominican, residing at
3034 81st Street, Apt. #3, East Elmhurst, New York 11370, by way of this Complaint against 1100
Park Avenue Cooperative Corporation (“Park Avenue”), Wallack Management Company, Inc.
            Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 2 of 58




(“Wallack Management”), William Mooney (“Mooney”), John Does 1-10, and XYZ Corp. 1-10,
(hereinafter collectively “Defendants”), hereby says:


                          I. Nature of Action, Jurisdiction, and Venue
1.     This is an action seeking equitable and legal relief for: (1) a violation of Title VII of the
       1964 Civil Rights Act, 42 U.S.C. § 2000e-2(a) (“Title VII”) (race discrimination); (2) a
       violation of Title VII (national origin discrimination); (3) a violation of Title VII
       (retaliation); (4) a violation of the Americans with Disabilities Act of 1990 (“ADA”),
       codified at 42 U.S.C. § 12101 et seq. (“ADA”) (disability discrimination); (5) a violation
       of the ADA (retaliation); (6) a violation of the New York State and New York City Human
       Rights Law and Civil Rights Law, N.Y. Exec. Law § 290 et seq. and N.Y.C. Admin. Code
       § 8-101 et seq. (collectively, “NYHRL”) (disability discrimination); (7) a violation of the
       NYHRL (race discrimination); (8) a violation of the NYHRL (national origin
       discrimination); and (9) a violation of NYHRL (retaliation).
2.     Jurisdiction is asserted under 28 U.S.C. § 1331 in so far as Plaintiff’s Complaint asserts
       claims under 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 12101 et seq. Supplemental
       jurisdiction is asserted over Plaintiff’s state law claims under 28 U.S.C. § 1367.
3.     Venue is appropriate in that the illegal and improper acts which are the basis for the within
       asserted causes of action occurred in the Southern District of New York, and the
       Defendants in this matter are the entities or organizations in the State of New York and
       acting in their individual and official capacities under color of New York law.
4.     In addition, the union in which some of the corporate Defendant’s employees participated,
       Service Employees International Union, Local 32BJ (the “Union”), has denied that Plaintiff
       was ever a member of the Union.
5.     Plaintiff does not believe that he is a member and denies that he is a member of the Union.
6.     Despite statements to the contrary by counsel for Defendants, Defendants has produced no
       proof that Plaintiff is a member of the Union.
7.     Plaintiff did not pay any Union dues.
8.     Plaintiff was not provided with any Union membership card.

                                                2
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 3 of 58




9.    When Plaintiff contacted the Union to grieve his termination, the Union confirmed that
      Plaintiff is not a member of the Union.
10.   Thus, pursuing this matter in litigation appears to be the appropriate process, despite
      unsupported claims made by the corporate Defendant that Plaintiff was a member of the
      Union during the relevant time period. This issue is further addressed in the Certification
      of no other actions or parties contained herein.
11.   On October 16, 2019, Toribio timely filed a signed and verified Charge of Discrimination
      (“COD”) with the Equal Employment Opportunity Commission (EEOC), and a corrected
      COD on May 13, 2020. (Exhibit “1”).
12.   Toribio’s COD alleged claims of race discrimination; national origin discrimination;
      disability discrimination, and retaliation under Title VII and the ADA.
13.   Toribio’s COD raised the same and/or reasonably related issues before the EEOC that he
      raises with the Court.
14.   On June 5, 2020, the EEOC issued a Right to Sue Notice to Plaintiff. (Exhibit “2”).
15.   Thus, Toribio has properly exhausted his administrative remedies before the EEOC and
      can now pursue to this matter before this Court.


                                          II. Parties
16.   On information and belief, Park Avenue is a cooperative corporation organized in the State
      of New York, with a registered address of 1100 Park Avenue, New York, New York 10128.
17.   During the relevant time period, Park Avenue was the owner of the residential apartment
      building located at 1100 Park Avenue, New York, New York (“Building”).
18.   Wallack Management is a real estate management company organized in the State of New
      York, with its principal place of business located at 441 Lexington Avenue, 4th Floor, New
      York, New York 10017.
19.   On information and belief, Park Avenue’s corporate headquarters are c/o Wallack
      Management, 441 Lexington Avenue, New York, NY 10017.
20.   During the relevant time period, Wallack Management managed the Building and the
      employees working in the Building.

                                                3
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 4 of 58




21.   Plaintiff was an employee of the corporate Defendants and performed job-related duties in
      the State and City of New York.
22.   During the relevant time period, Toribio worked for Defendants primarily as a Doorman at
      the Building, in addition to performing concierge and runner duties as needed.
23.   During the relevant time period, Mooney, Caucasian and Irish, was the superintendent and
      building manager of the Building.
24.   Additionally, Mooney was a senior management-level employee who controlled Plaintiff’s
      workplace and supervised Plaintiff and (1) aided the employer in performing a wrongful
      act that caused an injury; (2) was generally aware of his role as part of an illegal or tortious
      activity at the time he provided assistance; and (3) knowingly and substantially assisted the
      employer in the principal violation of the statutes referenced herein.
25.   During the relevant time period, JOHN DOES 1-10 are currently unknown employees who
      were either senior management-level employees who controlled Plaintiff’s workplace, and
      supervised Plaintiff and aided and/or abetted in the commission of conduct complained of
      herein and/or who either acted within the scope of their employment at the workplace
      during working hours, or, to the extent they went beyond the scope of their employment,
      Defendants ratified, embraced and added to their conduct. As the parties engage in
      discovery, Plaintiff retains the right to amend the Complaint to add these individual
      employees by name.
26.   During the relevant time period, XYZ Corp. 1-10 are unknown affiliated corporations or
      entities or other corporations who have liability for the claims set forth herein. As the
      parties engage in discovery, Plaintiff retains the right to amend the Complaint to add these
      individual entities by name.
27.   Thus, all Defendants are subject to suit under the statutes alleged above.
28.   At all times referred to in this Complaint, employees of the corporate Defendants, who are
      referred to herein, were acting within the scope of their employment at the workplace
      during working hours, or, to the extent that they were not so acting, the corporate
      Defendants ratified, embraced and added to their conduct.


                                                 4
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 5 of 58




                                      II. Factual Allegations


29.   On or about October 31, 2015, Defendants hired Toribio to work as the nighttime doorman
      at the Building, Monday through Thursday, from 11:30pm to 7:30am, at a regular hourly
      rate of approximately $19.00.
30.   Toribio was a dedicated and hard worker, regularly working an average of 20+ hours of
      overtime per week.
31.   Toribio’s responsibilities as the night Building Doorman included, monitoring the front
      desk, greeting residents, answering the phone, administrative tasks, taking in food
      deliveries, fielding various resident inquiries, light cleaning, and maintaining the
      Building’s visitor and activity logs.
32.   Toribio reported to Mooney, who reported to Burt Wallack (“Wallack”), Caucasian and
      Irish, an officer, owner and director of Wallack Management.
33.   Throughout his employment Toribio performed his duties in an exemplary manner, and
      received several raises.
34.   Toribio was also highly regarded by Building residents, who showed their appreciation of
      his dedicated service by giving him generous holiday tips which averaged between $10,000
      and $13,000 per year.
35.   Toribio was an outstanding employee, despite that he was forced to endure a workplace
      permeated with bigotry and racism, creating a severe and pervasive hostile work
      environment which altered his working conditions.
36.   Toribio also suffered disability discrimination and retaliation for seeking reasonable
      accommodations due to his disability.
37.   Mooney constantly made racist remarks directed towards Toribio and other Hispanic
      employees in the workplace.
38.   For example, Mooney frequently referred to Puerto Rican employees as “lazy fucking
      Puerto Ricans” and, to other Hispanic employees, as “fucking spics” and “fucking
      Mexicans.”


                                               5
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 6 of 58




39.   Mooney would also often call Toribio “dumb in a can for Dominican” and then laugh at
      his bigoted joke.
40.   Toribio was embarrassed and humiliated by Mooney’s blatantly discriminatory comments
      and pleaded with Mooney to stop speaking to him and other Hispanics in a discriminatory
      and derogatory manner.
41.   However, Mooney ignored Toribio’s request, took no corrective measures, and continued
      to engage in racist actions in the workplace.
42.   For example, Mooney frequently harassed Toribio and other Hispanic employees and
      minority building workers by repeatedly asking them, “Did you swim across the river too?”
43.   Mooney also berated Toribio if he greeted any Hispanic individuals who were working in
      the Building in Spanish, angrily demanding that Toribio “quit talking to the fucking
      Mexicans” or words to the effect of, “You need to speak in English so I know what the
      fuck you are saying and what these Mexicans are saying.”
44.   Due to Mooney’s openly discriminatory actions, other non-Hispanic employees were
      emboldened to make similarly racist comments towards Toribio, as well as other Hispanic
      employees.
45.   For example, employee Michael King (“King”), Caucasian and Irish, frequently made
      offensive jokes about Hispanics to Toribio and other Hispanic employees, such as, “I could
      see how you guys are pretty fast, running from “Migra,” (a slang term for immigration law
      enforcement agencies); and “Speak so I can understand you - you sound like a fucking
      Mexican.”
46.   King would also make racist remarks about what Hispanics ate, such as, “Where are you
      going, to the Taco stand?”; “All Hispanics are alike; all Hispanics eat Mexican food.”
47.   Similarly, employee Eddie Coogan, Caucasian and Irish, referring to Hispanic contractors
      in the Building, would remark to Toribio and other Hispanic employees, “They don’t
      understand – you know how you guys are.”
48.   Such hostile work environment became even more unbearable when Mooney tried to force
      Toribio to participate in Mooney’s discriminatory actions.
49.   In or about December 2017, Mooney stated to Toribio that he wanted to terminate Victor

                                               6
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 7 of 58




      Diaz (“Diaz”), who is Hispanic and Puerto Rican, because he was “a lazy fucking Puerto
      Rican.”
50.   Toribio was shocked by Mooney’s unabashed racism.
51.   To add insult to injury, Mooney then pressured Toribio to sign a statement that Diaz was
      not performing his job, stating to Toribio, “You know that Victor is a lazy fucking Puerto
      Rican.”
52.   Toribio refused to participate in Mooney’s racist conduct.
53.   Mooney then became enraged and stated “you are another fucking spic! I should have
      known!”
54.   Such actions are consistent with a pattern and practice of discrimination against Hispanic
      employees working for Defendants.
55.   Consequently, a number of Hispanic employees have filed informal and formal complaints
      against Defendants, and, on information and belief, at least one Hispanic employee felt
      compelled to resign due to Defendants’ tolerance of unrelenting racism against Hispanics
      in the workplace.
56.   For example, on October 13, 2015, Hispanic employee, Erik Goenaga, filed a complaint in
      Federal Court against Park Avenue, Wallack Management, and Mooney, for unlawful
      discrimination, based upon Mooney’s disparate treatment and creation of a severe and
      pervasive hostile work environment due to Mooney regularly making derogatory remarks
      based upon disability, race, color, and national origin.
57.   Mooney’s disparate treatment of Hispanic employees continued throughout Toribio’s
      employment, with Irish employees regularly receiving preferential treatment.
58.   For example, Mooney regularly permitted Irish employees King, Richie McNamara
      (“McNamara”) and Kevin Greene (“Greene”), to exceed the 10 days of allotted annual sick
      time without issue, whereas Mooney refused the requests of Toribio and other Hispanic
      employees to take more than 10 sick days per year.
59.   Similarly, Greene was granted light duty on many occasions due to an issue with his back,
      and McNamara was also accommodated for his medical issues with a medical leave of
      approximately one year and then returning to work on light duty due to a medical issue.

                                                7
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 8 of 58




60.   In contrast, when Toribio suffered a work-related injury and requested light duty,
      Defendants refused to permit him to return to work on light duty.
61.   Defendants failed to engage in any interactive process or discussion with Toribio to discuss
      what reasonable accommodations could be made due to his medical condition.
62.   Instead, Defendants retaliated against Toribio for requesting accommodations for his
      disability.
63.   On January 5, 2018, shortly after arriving for his 11:30 pm - 7:30 am shift, Mooney directed
      Toribio to put salt down on the sidewalk in front of the Building.
64.   While Toribio was performing his work-related duties, he slipped and slammed on the
      black ice, causing significant and traumatic physical injuries to his body and his lower
      back.
65.   Although Toribio returned to work, the pain grew increasingly more debilitating.
66.   Thus, Toribio sent a text to Mooney, reporting the injury, and advising that he was unable
      to complete his shift. (Exhibit “3”).
67.   The following morning, Toribio awoke with excruciating pain in his lower back.
68.   Pursuant to company protocols, prior to the start of his shift, Toribio notified Mooney that
      because Toribio was in severe back pain he would not be able to report to work that day.
      (Exhibit “3”).
69.   Over the weekend, the pain continued to persist and worsen to an excruciating degree, such
      that Toribio intended to call out of work prior to the start of his night shift on Monday,
      January 8, 2018.
70.   However, Mooney first sent a text message to Toribio stating “You coming in today. Or
      are you remaining on the malingering list,” followed by a laughing emoji. (Exhibit “4”).
71.   When Toribio further described the severity of his back pain, Mooney further joked “all
      those years of humping with to [sic] much weight comes back to haunt you my friend.”
      (Exhibit “4”).
72.   Toribio was distraught by the levity with which Mooney regarded his work-related injury,
      but did his best to appease Mooney with an agreeable response. (Exhibit “4”).
73.   Toribio was not scheduled to work on January 9 or 10, 2018.

                                               8
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 9 of 58




74.   Toribio’s condition did not improve, and, thus, on January 9, 2018, Toribio advised
      Mooney that he would be making an appointment to consult with his doctor in the next
      couple of days. (Exhibit “5”).
75.   Mooney continued to make light of Toribio’s injury, joking that he hoped that Toribio was
      enjoying his vacation. (Exhibit “5”).
76.   Mooney also stated that he heard that Toribio was planning on leaving his employment.
      (Exhibit “6”).
77.   Toribio was shocked by such a suggestion and immediately responded that he liked his job
      and had no intention of leaving his employment.
78.   On January 11, 2018, Toribio consulted with his primary care physician, Antohi Petronela,
      M.D. (“Dr. Petronela”) for his lower back pain caused by his work-related injury.
79.   Dr. Petronela diagnosed Toribio as suffering from sciatica, prescribed medication, and put
      Toribio out of work until January 15, 2018. (Exhibit “6”).
80.   Toribio provided Dr. Petronela’s medical note to Defendants putting Toribio out of work
      until January 15, 2018. (Exhibit “6”).
81.   Toribio returned to work for his shift starting at 11:00 pm on January 14, 2018; however,
      due to the severe pain that he was in and the effect of the medication that Dr. Petronela had
      prescribed, he was unable to work.
82.   Toribio then utilized approximately 10 days of his accrued vacation and personal time to
      rest, in the hope that his injuries would resolve.
83.   However, rather than improve, his condition worsened.
84.   Thus, on January 22, 2018, Toribio again consulted with Dr. Petronela. (Exhibit “7”).
85.   Dr. Petronela then advised Toribio that he could not continue to treat Toribio’s injury, as
      it was work-related, and that Toribio should request from his employer information
      regarding their workers compensation coverage.
86.   Thus, Toribio requested from Wallack the contact information for the company’s workers
      compensation carrier to continue treatment of his work-related injury.




                                                9
          Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 10 of 58




87.   On or about January 25, 2018, Toribio began treating with workers compensation
      authorized physician Ajendra Sohal, M.D., M.S., FAAPMR (“Dr. Sohal”), for Toribio’s
      work-related lower back injury.
88.   Toribio underwent therapeutic treatment with Dr. Sohal on a regular basis from January
      25, 2018 through the fall of 2018.
89.   During this time period Toribio kept Defendants updated on the status of his medical
      condition, through phone calls, emails and text messages.
90.   Shortly after Toribio was put out of work due to his work-related injury, Mooney
      increasingly pressured Toribio to return to work or risk termination.
91.   On March 15, 2018, Mooney sent a text message to Toribio stating that “your [sic] out
      about 3 months now. At this point we need u [sic] back or we will have to move on.”
      (Exhibit “8).
92.   At the same time that Mooney stated that continued medical leave for Toribio was an issue,
      he acknowledged that King was out on a medical leave for an undetermined length of time.
      (Exhibit “8”).
93.   Toribio was shocked by Mooney’s blatant discrimination and retaliation, and asked
      whether he was being given an ultimatum. (Exhibit “8”).
94.   Mooney then denied the same, but continued to demand that Toribio return to work
      “ASAP.” (Exhibit “8”).
95.   On March 26, 2018, Toribio advised Mooney that he was awaiting test results and further
      direction from his physician for his return to work. (Exhibit “9”).
96.   On April 4, 2018, Mooney continued to pressure Toribio to return to work, sending him a
      text message which stated “Waiting on your return, come April 10th, you will be out from
      work for 3 months & 10 days. If you are coming back u will need a letter saying u are
      100% fit to work. What’s it looking like?” (Exhibit “10”).
97.   Toribio then called Mooney and asked to return to work on light duty, such as performing
      concierge duties, until he was able to work without any restrictions.
98.   Toribio could have easily been permitted to return to work, despite with his restrictions,
      with a requirement of only modest accommodations.

                                               10
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 11 of 58




99.    However, Mooney flatly refused Toribio’s request for a reasonable accommodation of
       working light duty, despite that Mooney had accommodated other non-Hispanic, Irish
       employees with light duty, such as Greene and McNamara.
100.   Such disparate treatment caused Toribio to become concerned that his job was in jeopardy
       because of his disabling work-related injury and requested accommodations.
101.   In fact, Defendants never engaged in any interactive process or discussion with Toribio to
       discuss what reasonable accommodations could be made due to his disability/medical
       condition.
102.   In August 2018, Dr. Sohal referred Toribio to surgeon Sanjeev Suratwala, M.D. (“Dr.
       Suratwala”), to evaluate Toribio for lumbar surgery, as Toribio’s condition had not
       sufficiently improved with nonsurgical interventions.
103.   On August 10, 2018, Toribio consulted with Dr. Suratwala, who recommended that Toribio
       undergo lumbar surgery.
104.   Toribio’s surgery was subsequently delayed until April 2019, due to medical complications
       and approval of coverage by Defendants’ workers compensation carrier.
105.   Throughout this time period, Toribio continued to regularly communicate with Mooney
       about his medical condition and repeatedly asked if he could return to work on light duty.
106.   However, Defendants continued to refuse Toribio’s request for an accommodation of
       working light duty and engage in an interactive process to discuss what reasonable
       accommodations could be made due to his disability/medical condition.
107.   On February 13, 2019, Mooney informed Toribio that he could only return to work if he
       provided a doctor’s note stating that he could lift at least 50 pounds. (Exhibit “11”).
108.   There was no basis for such a requirement, as Toribio’s position did not involve much
       lifting, and when it occasionally did, it was not more than 20 pounds.
109.   Thus, on March 21, 2019, Toribio advised Mooney that his physician had cleared him to
       return to work on limited duty and again requested that he be permitted to return on light
       duty. (Exhibit “12”).
110.   Mooney responded “No way can you come back to work with restrictions. You have to
       have a letter saying you are 100 per cent fit to do your job as normal.” (Exhibit “12”).

                                                11
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 12 of 58




111.   On April 4, 2019, Toribio spoke with Mooney and let him know that he was not going to
       be undergoing surgery, and wanted to return to work.
112.   Mooney responded, “Get me something saying you can work.”
113.   On April 5, 2019, Toribio met with Mooney and provided him with his doctor’s note
       clearing him to return to work full-time, with restrictions on lifting over 20 pounds and
       prolonged sitting and standing, or repetitive bending, kneeling, squatting or crawling.
       (Exhibit “13”).
114.   Such restrictions could easily have been accommodated.
115.   Toribio’s position as Building Doorman, allowed for him to frequently switch from
       standing to sitting positions. Further, the position required very little lifting, and, when he
       did, it was less than 20 pounds. Additionally, the position did not require repetitive
       bending, kneeling, squatting or crawling.
116.   Despite this, Mooney maintained that Toribio had to be cleared to return to work without
       any restrictions, or he could not return to work.
117.   Toribio noted that his restrictions would not interfere with his ability to successfully
       perform all of his essential job functions.
118.   Mooney said that he would discuss the situation with Wallack and get back to him.
119.   However, Defendants never accommodated Toribio with light duty or engaged in any
       interactive process or discussion with Toribio to discuss what reasonable accommodations
       could be made due to his disability/medical condition.
120.   Instead, Defendants engaged in the ultimate retaliation when they terminated Toribio on
       April 16, 2019.
121.   On April 19, 2019, Toribio received a termination letter dated April 16, 2019 which falsely
       asserted that Toribio intended to be out of work for an additional 12-16 months, despite
       that Toribio had advised Mooney he was not going to have the surgery and the fact that
       Toribio had asked to return to work with minimal restrictions which did not interfere with
       his ability to successfully perform his job. (Exhibit “14”).
122.   Toribio called Mooney and went through the falsehoods in the letter. Despite that, Mooney
       responded that they had made a decision and required Toribio to be 100% to return to work.

                                                 12
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 13 of 58




123.   Toribio protested that McNamara and Greene returned to work on light duty.
124.   Mooney replied, “Stop being a bitch; stop crying; we made up our mind.”
125.   Toribio had never been verbally informed of any performance issues, before he was
       terminated.
126.   Toribio had never been given any written warnings of any performance issues, before he
       was terminated.
127.   Toribio had never been given any counseling, before he was terminated.
128.   Toribio had never been disciplined, before he was terminated.
129.   Toribio had never been suspended, before he was terminated.
130.   Toribio had never been demoted, before he was terminated.
131.   Defendants never put Toribio on a performance improvement plan regarding his
       performance, before they terminated Toribio.
132.   Defendants never provided any coaching to Toribio about any performance issues, before
       they terminated him.
133.   Defendants terminated Toribio because of his race, national origin and disability, and in
       retaliation for taking medical leave and requesting reasonable accommodations.
134.   Toribio was replaced by a non-disabled, non-Hispanic individual and/or Toribio’s duties
       were assumed by non-disabled, non-Hispanic employees.
135.   Defendants’ actions were so intolerable that they resulted in Toribio suffering significant
       emotional distress injuries and/or the physical manifestation of an emotional injury.
136.   Defendants’ termination of Toribio sent him into an emotional tailspin, causing him to
       suffer extreme anxiety, depression, loss of sleep, has caused his marriage to deteriorate,
       negatively impacted upon his relationship with his children, interfered with his normal
       sleeping and eating patterns, and other emotional and financial stressors.
137.   At the time of his termination on April 16, 2019, plaintiff was earning a regular hourly rate
       of $23.81, which with overtime equated to an annual salary of approximately $85,245.
138.   Further, Toribio received benefits of employment, such as medical, dental and vision
       benefits, 10 paid sick days, 2 paid personal days, and 2 weeks paid vacation, and received
       time and half for working on company holidays.

                                                13
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 14 of 58




139.   These benefits of employment make up plaintiff’s claim for damages.


                                            Count I
                   (Title VII, 1964 Civil Rights Act –Race Discrimination)

140. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
141. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a), provides that it shall be
       an unlawful employment practice for an employer to discharge any individual, or otherwise
       to discriminate against any individual with respect to his compensation, terms, conditions,
       or privileges of employment, because of such individual's race or to limit, segregate, or
       classify employees in any way which would deprive or tend to deprive any individual of
       employment opportunities or otherwise adversely affect his or her status as an employee,
       because of such individual's race.
142. The foregoing facts and circumstances demonstrate that defendant has violated Title VII
       of the Civil Rights Act of 1964, by treating plaintiff in a disparate fashion and
       discriminating against plaintiff based upon plaintiff’s race.
143. As a direct and proximate result of the actions of defendant, Plaintiff has suffered mental
       anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
       distress injuries, the physical manifestation of emotional distress injuries and/or physical
       injury. Furthermore, plaintiff has suffered lost wages, a diminished ability to earn a living,
       and a diminished capacity to enjoy plaintiff’s life. Moreover, plaintiff has and/or may have
       to incur expenses for medical, psychiatric, and/or psychological counseling and care.
       Plaintiff’s damages have been experienced in the past, and they will continue into the
       future.
144. Furthermore, plaintiff has been required to retain an attorney to assist Plaintiff in asserting
       plaintiff’s claims and protecting plaintiff’s rights.


                                           Count II
             (Title VII, 1964 Civil Rights Act –National Origin Discrimination)

145. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.

                                                 14
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 15 of 58




146. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a), provides that it shall be
      an unlawful employment practice for an employer to discharge any individual, or otherwise
      to discriminate against any individual with respect to his compensation, terms, conditions,
      or privileges of employment, because of such individual's national origin or to limit,
      segregate, or classify employees in any way which would deprive or tend to deprive any
      individual of employment opportunities or otherwise adversely affect his or her status as
      an employee, because of such individual's national origin.
147. The foregoing facts and circumstances demonstrate that defendant has violated Title VII
      of the Civil Rights Act of 1964, by treating plaintiff in a disparate fashion and
      discriminating against plaintiff based upon plaintiff’s national origin.
148. As a direct and proximate result of the actions of defendant, Plaintiff has suffered mental
      anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
      distress injuries, the physical manifestation of emotional distress injuries and/or physical
      injury. Furthermore, plaintiff has suffered lost wages, a diminished ability to earn a living,
      and a diminished capacity to enjoy plaintiff’s life. Moreover, plaintiff has and/or may have
      to incur expenses for medical, psychiatric, and/or psychological counseling and care.
      Plaintiff’s damages have been experienced in the past, and they will continue into the
      future.
149. Furthermore, plaintiff has been required to retain an attorney to assist Plaintiff in asserting
      plaintiff’s claims and protecting plaintiff’s rights.


                                          Count III
                        (Title VII, 1964 Civil Rights Act –Retaliation)

150. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
151. The foregoing facts and circumstances demonstrate that defendant has violated Title VII
      of the Civil Rights Act of 1964, by retaliating against plaintiff for complaining of disparate
      treatment and impact based upon race and national origin.
152. As a direct and proximate result of the actions of Defendant, Plaintiff has suffered mental
      anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
                                                15
           Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 16 of 58




       distress injuries, the physical manifestation of emotional distress injuries and/or physical
       injury. Furthermore, plaintiff has suffered lost wages, a diminished ability to earn a living,
       and a diminished capacity to enjoy plaintiff’s life. Moreover, plaintiff has and/or may have
       to incur expenses for medical, psychiatric, and/or psychological counseling and care.
       Plaintiff’s damages have been experienced in the past, and they will continue into the
       future.
153. Furthermore, plaintiff has been required to retain an attorney to assist Plaintiff in asserting
       plaintiff’s claims and protecting plaintiff’s rights.
                                              Count IV
                   (The Americans with Disabilities Act of 1990 (“ADA”)
              United States (Pub.L. 101-336, 104 Stat. 327, enacted 1990-07-26)
                             codified at 42U.S.C. § 12101 et seq.)
                                 (Disability Discrimination)

154.   Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
155.   The foregoing facts and circumstances demonstrate that Defendants have violated the
       ADA, by discriminating against Plaintiff because of his disability and/or failing to
       accommodate Plaintiff.
156.   As a direct and proximate result of Defendants’ actions, Plaintiff has suffered mental
       anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
       distress injuries, the physical manifestation of emotional distress injuries and/or physical
       injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
       and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
       to incur expenses for medical, psychiatric, and/or psychological counseling and care.
       Plaintiff’s damages have been experienced in the past, and they will continue into the
       future.
157.   Furthermore, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
       Plaintiff’s claims and protecting Plaintiff’s rights.




                                                 16
            Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 17 of 58




                                           Count V
           (ADA, United States (Pub.L. 101-336, 104 Stat. 327, enacted 1990-07-26)
                            codified at 42U.S.C. § 12101 et seq.)
                                         (Retaliation)

158. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
159. The foregoing facts and circumstances demonstrate that Defendants have violated the
        ADA, by engaging in acts of reprisal and/or retaliation because Plaintiff asserted his rights
        under the ADA and/or complained of disability discrimination/harassment and/or
        retaliation.
160. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries and/or physical
        injury. Furthermore, plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.
        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
161. Furthermore, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.


                                        Count VI
       (New York State and New York City Human Rights Law and Civil Rights Law)
                               (Disability Discrimination)

162.    Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
163.    The foregoing facts and circumstances demonstrate that Defendants have violated the New
        York State and New York City Human Rights Law and Civil Rights Law by discriminating
        and harassing Plaintiff due to his medical condition/disability/handicap.
164.    As a direct and proximate result of Defendants’ actions, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries and/or physical
                                                  17
            Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 18 of 58




        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.
        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
165.    Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.
                                      Count VII
       (New York State and New York City Human Rights Law and Civil Rights Law)
                                 (Race Discrimination)

166.    Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
167.    The foregoing facts and circumstances demonstrate that Defendants have violated the New
        York State and New York City Human Rights Law and Civil Rights Law by discriminating
        and harassing Plaintiff due to his race.
168.    As a direct and proximate result of Defendants’ actions, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries and/or physical
        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.
        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
169.    Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.


                                             Count VIII
       (New York State and New York City Human Rights Law and Civil Rights Law)
                            (National Origin Discrimination)

170.    Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.

                                                   18
            Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 19 of 58




171.    The foregoing facts and circumstances demonstrate that Defendants have violated the New
        York State and New York City Human Rights Law and Civil Rights Law by retaliating
        against Plaintiff for taking medical leave and/or requesting accommodation, for suffering
        from a medical condition, and/or for complaining of discriminatory and/or retaliatory
        and/or harassing treatment.
172.    As a direct and proximate result of Defendants’ actions, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries and/or physical
        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
        and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
        to incur expenses for medical, psychiatric, and/or psychological counseling and care.
        Plaintiff’s damages have been experienced in the past, and they will continue into the
        future.
173.    Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
        Plaintiff’s claims and protecting Plaintiff’s rights.


                                              Count IX
       (New York State and New York City Human Rights Law and Civil Rights Law)
                                     (Retaliation)

174. Plaintiff realleges and incorporates herein the paragraphs set forth in this Complaint.
175. The foregoing facts and circumstances demonstrate that Defendants have violated the New
        York State and New York City Human Rights Law and Civil Rights Law by retaliating
        against Plaintiff for taking medical leave and/or requesting accommodation, for suffering
        from a medical condition, and/or for complaining of discriminatory and/or retaliatory
        and/or harassing treatment.
176. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered mental
        anguish, physical discomfort, pain and suffering, shame and embarrassment, emotional
        distress injuries, the physical manifestation of emotional distress injuries and/or physical
        injury. Furthermore, Plaintiff has suffered lost wages, a diminished ability to earn a living,
                                                  19
            Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 20 of 58




       and a diminished capacity to enjoy Plaintiff’s life. Moreover, Plaintiff has and/or may have
       to incur expenses for medical, psychiatric, and/or psychological counseling and care.
       Plaintiff’s damages have been experienced in the past, and they will continue into the
       future.
177. Further, Plaintiff has been required to retain an attorney to assist Plaintiff in asserting
       Plaintiff’s claims and protecting Plaintiff’s rights.



       WHEREFORE, as to each and every count, Plaintiff demands judgment on each and all
of these Counts against defendants, jointly and severally, as follows:
                 A.    Compensatory damages;
                 B.    Equitable damages;
                 C.    Damages for lost wages and benefits, back pay, front pay and reinstatement;
                 D.    Damages for humiliation, mental and emotional distress;
                 E.    Statutory damages, if applicable;
                 F.    Punitive damages and or liquidated damages where permitted by law;
                 G.    Attorneys' fees and costs of suit;
                 H.    Lawful interest - including pre-judgment interest on lost wages;
                 I.    Lawful interest - including pre-judgment interest on any wages not paid in
                       a timely manner
                 J.    Such other, further and different relief as the Court deems fitting, just and
                       proper.


       Plaintiff hereby reserves the right to amend this Complaint to supplement or modify the
factual obligations and claims contained herein, based upon information received from the
defendants, witnesses, experts, and others in the course of discovery in this matter.


                                 DEMAND FOR TRIAL BY JURY

       Plaintiff respectfully demands a trial by jury on all issues in the within action so triable.

                                                 20
             Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 21 of 58




                               DESIGNATION OF TRIAL COUNSEL

        TY HYDERALLY is hereby designated as trial counsel on behalf of plaintiff.

                  CERTIFICATION OF NO OTHER ACTIONS OR PARTIES

        I hereby certify that there are no other parties known to me at this time who should be
joined as parties to this action. However, solely because counsel for the corporate Defendant has
made unsupported assertions that Plaintiff was a member of the Union during the relevant time
period, Plaintiff is faced with the quandary of possibly needing to pursue this matter in arbitration
in a timely fashion. Although Plaintiff denies and disputes that he is a member of the Union and
although Plaintiff believes this Court is the appropriate forum to pursue this matter, solely to
preserve his right to pursue his claims, he is forced, due to the corporate Defendant’s unsupported
allegations to request the Union to take timely actions to grieve his matter and pursue the matter
in arbitration. Plaintiff’s counsel has sent correspondence to the Union pertaining to this issue.

        Plaintiff anticipates, due to counsel for Defendants’ allegations, that Defendants will file a
motion to dismiss this matter. In all likelihood, it may take time for the Court to decide that motion,
to the extent Defendants file same. If the Court denies the motion, then Plaintiff will advise the
Union to take no further action with regard to grieving or arbitrating the matter. If the Court grants
the motion, then Plaintiff will request that the Union take action to grieve or arbitrate the matter.
Plaintiff notes that he has no authority to grieve or arbitrate the matter or to compel the Union to
grieve or arbitrate the matter. However, solely due to counsel for Defendants’ allegations, and
because Plaintiff does not want to be left without a forum to pursue his claims, he has sent a letter
to the Union, with the reservation that Plaintiff believes Federal Court is the appropriate
jurisdiction to litigate his causes of action.

DATED:           August 24, 2020
                                               HYDERALLY & ASSOCIATES, P.C.
                                               Attorneys for Plaintiff

                                               By:        /s/ Ty Hyderally
                                                       TY HYDERALLY, Esq.
                                                       For the Firm

                                               Edward F. Westfield, P.C.
                                               Attorneys for Plaintiff

                                               By:        /s/ Edward F. Westfield
                                                       EDWARD F. WESTFIELD, Esq.
                                                       For the Firm

T:\Toribio Edwin\Pleadings\081320.COM.docx


                                                  21
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 22 of 58




 EXHIBIT “1”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 23 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 24 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 25 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 26 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 27 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 28 of 58




 EXHIBIT “2”
                             Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 29 of 58
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Edwin Toribio                                                                From:    New York District Office
        3034 81st Street, Apt. #3                                                             33 Whitehall Street
        East Elmhurst, NY 11370                                                               5th Floor
                                                                                              New York, NY 10004




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                          Telephone No.

                                                         Maritza Rondon-Velazquez,
 520-2019-03554                                          Investigator                                                 (929) 506-5332
                                                                                  (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.
If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission




                                                                                                                            6/5/2020
                                                                                             MRV
 Enclosures(s)                                                         Judy A. Keenan,                                      (Date Mailed)
                                                                       Deputy Director

 cc:           1100 PARK AVENUE COOP                                                 Ty Haderally, Esq.
               1100 Park Avenue                                                      Hyderally & Associates, P.C.
               New York, NY 10128                                                    33 Plymouth Street, Suite 202
               Bradley J. Bartolomeo                                                 Montclair, NJ 07042
               Lewis Brisbois Bisgaard & Smith LLP
               77 Water Street, Suite 2100
               New York, NY 10005
                      Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 30 of 58
Enclosure with EEOC
Form 161-B (11/16)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                    Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 31 of 58
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

  The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
  In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
  Only one major life activity need be substantially limited.
  With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
  An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
  An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
  “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
  A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 32 of 58




 EXHIBIT “3”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 33 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 34 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 35 of 58




 EXHIBIT “4”
  Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 36 of 58


1111 T-Mobile �                 1:46 PM                                II 26%(3-..J•



                              Bill Mooney>




                       Jan 8, 2018, 1:06 PM


       U coming in today ?
       Or you remaining on The
       Malingering list �

       Hello




       OK
       What's the issue ?

                         ; : �21y iower 6c:fci< is lif1nmg/�.r/
                          I     <
                                           '   •   •   ('   V   J)'   < )   !,,'   :   I
                                                                                           ·(i,
                                                                                           »,i_
                                                                                           ,      :/¼




       All thnsP. VP.r3rs of Humnina with to



                   •
                                    'I ,
                                    ' '



  '     ''
  ,,
   �,
  Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 37 of 58


,Ill T-Mobile �            1:46 PM                   a 26%CJ_J•
 <e
                         Bill Mooney >


    All those years of Humping with to
    much weight, comes back to haunt
    you my friend.
    Back and knees, but thank your
    lucky stars that u we're just a Leg.
    Us death from above merchants
    had to Jump AND Hump.
    But we're made of steel �




                      Jan 9, 2018, 3:39 PM




    Yes
    Are u in tonight ?




                  •
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 38 of 58




 EXHIBIT “5”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 39 of 58




                                                       Tuesday, January 9, 2018
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 40 of 58




 EXHIBIT “6”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 41 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 42 of 58




 EXHIBIT “7”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 43 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 44 of 58




 EXHIBIT “8”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 45 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 46 of 58




 EXHIBIT “9”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 47 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 48 of 58




EXHIBIT “10”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 49 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 50 of 58




EXHIBIT “11”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 51 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 52 of 58




EXHIBIT “12”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 53 of 58
                    Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 54 of 58

                                                                                   9 0 7 7-1 0 9 2 4 9�
      Examinee Name:        Edwin Toribio
      Examination Date:     March 5, 2019

            1. Lumbar spine sprain.

      DISCUSSION:

      Maximum medical improvement has not been obtained. It is anticipated to be obtained in one
      year post surgery if performed.

      DISABILITY/ABILITY TO WORK:

      Based on the examination at this time, there is evidence of a moderate (50%) causally related
      disability. This is also based upon the available medical documentation, which was reviewed.
      This individual is capable of performing activities of daily living and returning to work with the
      following restrictions: No lifting greater than 20 pounds; no prolonged walking, standing or
      stair climbing; no vertical ladders; no squatting or repetitive bending.

      PERMANENCY:

      Maximum medical improvement has not been reached; therefore, comment on permanency is
      premature at this time.

      My assessment is in accordance with the New York State Workers' Compensation Board
      Guidelines effective 12/15/14 Treatment Guidelines, as well as the New York State
      Guidelines for Determining Permanent Impairment and Loss of Wage Earning Capacity,
      January 2012.

      This report is a full and truthful representation of my professional opinion with respect to the
      claimant's condition in accordance with Workers' Compensation Law Sections 13-a (4)(e)(i),
      13-k (3)(e)(i),13-1 (3)(e)(i) or 13-m (4)(e)(i), as appropriate. No person or entity has caused,
      directed or encouraged me to submit a report that differs substantially from my professional
      opinion. I have reviewed the report and attest to its accuracy.


      I, Richard Levitt, being a Diplomate of the American Board of Orthopaedic Surgery, am duly
      licensed to practice medicine in the State of New York. I affirm, under the penalties of
      perjury, that the information contained within this document was prepared and is the work
      product of the undersigned, and is true to the best of my knowledge and information.

      If any additional information is made available for my review, I will be happy to re­
      evaluate my position at that time.


      I am typically available to testify with advanced notice.


      Sincerely,


      41   !'.I.




PQR
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 55 of 58




EXHIBIT “13”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 56 of 58
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 57 of 58




EXHIBIT “14”
Case 1:20-cv-06839 Document 1 Filed 08/25/20 Page 58 of 58
